Title: Gibson & Jefferson to Thomas Jefferson, 2 March 1812
From: Gibson & Jefferson,Ligon, James
To: Jefferson, Thomas


          
                  Sir 
                   
                     Richmond 
                     2nd March 1812
           we send you by mr. Johnson 
			 a Hhd of molasses— 10
			 Bus Burnett Seed the quarter Cask wine & 2 Boxes recd from Alexandria—
		  a Bag of Corks &
			 
		  12lb of almonds to serve untill we can send your 
                  the bag (of
                  which was recd from Alexandria) which was by mistake put into a waggon with some other things & Sent to Lunenburg—
		  
          respectfully
                  Gibson & Jefferson ⅌ 
                  James Ligon
        